United States Court of Appeals
      for the Federal Circuit
              __________________________

                     APPLE INC.,
                   Plaintiff-Appellee,

                           v.
     SAMSUNG ELECTRONICS CO., LTD.,
 SAMSUNG ELECTRONICS AMERICA, INC., AND
 SAMSUNG TELECOMMUNICATIONS AMERICA,
                   LLC,
           Defendants-Appellants.
              __________________________

                      2012-1507
              __________________________

   Appeal from the United States District Court for the
Northern District of California in case no. 12-CV-0630,
Judge Lucy H. Koh.
              __________________________

               Decided: October 11, 2012
              __________________________

    MARK A. PERRY, Gibson, Dunn & Crutcher LLP, of
Washington, DC, California, argued for the plaintiff-
appellee. With him on the brief were, JOSH A. KREVITT
and H. MARK LYON, of Palo Alto, California. Of counsel on
the brief were HAROLD J. MCELHINNY, MICHAEL A. JACOBS,
RICHARD S. J. HUNG and BRIAN R. MATSUI, Morrison &
Foerster, LLP, of San Francisco, California.
APPLE INC   v. SAMSUNG ELECTRONICS CO                     2




   JOHN QUINN, Quinn Emanuel Urquhart & Sullivan,
LLP, of Los Angeles, California, argued for the defen-
dants-appellants. On the brief were WILLIAM C. PRICE,
PATRICK M. SHIELDS and DEREK L. SHAFFER; and CHARLES
K. VERHOEVEN, KEVIN P.B. JOHNSON and VICTORIA F.
MAROULIS, of Redwood Shores, California.

    KEVIN X. MCGANN, White & Case, LLP, of New York,
New York, for amicus curiae, Google Inc. With him on the
brief was CHRISTOPHER J. GLANCY.

    JONATHAN N. ZERGER, Shook, Hardy & Bacon L.L.P.,
of Kansas City, Missouri, for amicus curiae, Sprint Spec-
trum, L.P.    With him on the brief was ANGEL D.
MITCHELL.
              __________________________

    Before PROST, MOORE, and REYNA, Circuit Judges.
PROST, Circuit Judge.

    Samsung Electronics Company, Ltd., Samsung Elec-
tronics America, Inc., and Samsung Telecommunications
America, LLC (collectively, “Samsung”) appeal from the
district court’s order granting Apple, Inc., a preliminary
injunction and enjoining Samsung from selling its Galaxy
Nexus smartphone. Because the district court abused its
discretion in entering an injunction, we reverse and
remand.

                        BACKGROUND

    On February 8, 2012, Apple brought suit against
Samsung, alleging that Samsung’s Galaxy Nexus smart-
phone infringes eight patents, including U.S. Patent No.
8,086,604 (“’604 patent”), which is the only patent at issue
3                     APPLE INC   v. SAMSUNG ELECTRONICS CO


in this appeal. Asserted independent claim 6 of the ’604
patent is directed to an apparatus for “unified search”
that uses heuristic modules to search multiple data
storage locations. Unified search refers to the ability to
access information on more than one data storage location
through a single interface.      For example, a device
equipped with unified search allows the user to search the
local memory of the device as well as the Internet by
entering a single search query.

    The apparatus disclosed in claim 6 recites a specific
and particular implementation of unified search that uses
modules to conduct the search. For the purpose of this
appeal, we assume that a search module is a software
program or subroutine that employs a particular search
algorithm. According to claim 6, when the user inputs a
search query in the unified search interface, the query is
submitted to different heuristic modules, each of which is
assigned a predetermined search area. The search results
that are returned by the search modules are then gath-
ered (and perhaps further filtered) and displayed to the
user. Claim 6 recites:

    6. An apparatus for locating information in a net-
    work, comprising:

    an interface module configured to receive an in-
    putted information descriptor from a user-input
    device;

    a plurality of heuristic modules configured to
    search for information that corresponds to the re-
    ceived information descriptor, wherein:

       each heuristic module corresponds to a respec-
       tive area of search and employs a different,
APPLE INC   v. SAMSUNG ELECTRONICS CO                     4


        predetermined heuristic algorithm correspond-
        ing to said respective area, and the search ar-
        eas include storage media accessible by the
        apparatus; and

    a display module configured to display one or
    more candidate items of information located by
    the plurality of heuristic modules on a display de-
    vice.

’604 patent col.8 ll.26-41 (emphases added). 1

    Apple alleges that the Quick Search Box (“QSB”),
which is the unified search application of Samsung’s
Galaxy Nexus, infringes claim 6. QSB is a feature of
Android, an open-source mobile software platform devel-
oped by Google, Inc. Any software developer may use
Android to create applications for mobile devices, and any
handset manufacturer can install Android on a device.
Galaxy Nexus is only one of more than 300 Android
smartphones available on the market. The release of the
allegedly infringing version of the Android platform
predates the release of the Galaxy Nexus, but Google, Inc.
is not a defendant in this suit.

    Along with the complaint, Apple also filed a motion
for a preliminary injunction, seeking to enjoin the sales of
the Galaxy Nexus. Four of the eight asserted patents
formed the basis of Apple’s request for relief. The district
court found that Apple’s allegations with regard to three
of the patents did not justify granting Apple’s motion. It
determined, however, that an injunction should issue
based on the alleged infringement of the ’604 patent.

    1  Apple also asserts claim 19, which depends from
claim 6. Because the parties do not discuss claim 19
separately, we too limit our analysis to claim 6.
5                     APPLE INC   v. SAMSUNG ELECTRONICS CO


Accordingly, on June 29, 2012, the district court enjoined
the sales of Galaxy Nexus. Samsung moved the district
court to stay the injunction pending appeal, but the
district court denied its request. Samsung appealed. At
the outset, this court granted Samsung’s motion for a
temporary stay of the injunction, expedited the appeal,
and in that light held in abeyance Samsung’s subsequent
motion for a stay pending appeal. We exercise jurisdic-
tion pursuant to 28 U.S.C. §§ 1292(c)(1) and 1295(a)(1).

                   STANDARD OF REVIEW

    On an appeal from the grant of a preliminary injunc-
tion, we must review the district court’s legal rulings de
novo and its ultimate decision to grant a preliminary
injunction for abuse of discretion. Gonzales v. O Centro
Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 428
(2006); McCreary Cnty. v. Am. Civil Liberties Union of
Ky., 545 U.S. 844, 867 (2005).

                       DISCUSSION

    “A plaintiff seeking a preliminary injunction must es-
tablish that he is likely to succeed on the merits, that he
is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in his
favor, and that an injunction is in the public interest.”
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20
(2008) (citation omitted). These traditional four factors
“apply with equal force to disputes arising under the
Patent Act.” eBay Inc. v. MercExchange, L.L.C., 547 U.S.
388, 391 (2006). The parties dispute the district court’s
decision to grant injunctive relief based on its analysis of
the likelihood of success and irreparable harm factors. To
the extent we deem necessary, we address these argu-
ments below.
APPLE INC   v. SAMSUNG ELECTRONICS CO                      6


                    I. Irreparable Harm

    It is well established that as the party seeking emer-
gency relief, Apple “must make a clear showing that it is
at risk of irreparable harm, which entails showing a
likelihood of substantial and immediate irreparable
injury.” Apple, Inc. v. Samsung Electronics Co., 678 F.3d
1314, 1325 (Fed. Cir. 2012) (hereinafter Apple I) (citing
Winter, 555 U.S. at 22; Weinberger v. Romero–Barcelo,
456 U.S. 305, 311 (1982); O'Shea v. Littleton, 414 U.S.
488, 502 (1974)); see also Beacon Theatres, Inc. v. West-
over, 359 U.S. 500, 506–507 (1959) (“The basis of injunc-
tive relief in the federal courts has always been
irreparable harm and inadequacy of legal remedies.”).
But in cases such as this—where the accused product
includes many features of which only one (or a small
minority) infringe—a finding that the patentee will be at
risk of irreparable harm does not alone justify injunctive
relief. Rather, the patentee must also establish that the
harm is sufficiently related to the infringement. Apple I,
678 F.3d at 1324. Thus, to satisfy the irreparable harm
factor in a patent infringement suit, a patentee must
establish both of the following requirements: 1) that
absent an injunction, it will suffer irreparable harm, and
2) that a sufficiently strong causal nexus relates the
alleged harm to the alleged infringement.

     Here, Samsung challenges the district court’s decision
on both grounds: it argues that it was abuse of discretion
for the district court to find that Apple will be irreparably
harmed in the absence of an injunction, and that Apple
sufficiently established a causal nexus between the harm
alleged and the infringing conduct. We hold that the
district court abused its discretion in determining that
Apple established a sufficient causal nexus. In that light,
7                     APPLE INC   v. SAMSUNG ELECTRONICS CO


we do not address Samsung’s argument with respect to
the sufficiency of Apple’s allegations of harm.

    We initially point out, however, that although the ir-
reparable harm and the causal nexus inquiries may be
separated for the ease of analysis, they are inextricably
related concepts. As this court recently explained:

    To show irreparable harm, it is necessary to show
    that the infringement caused harm in the first
    place. Sales lost to an infringing product cannot
    irreparably harm a patentee if consumers buy
    that product for reasons other than the patented
    feature. If the patented feature does not drive the
    demand for the product, sales would be lost even
    if the offending feature were absent from the ac-
    cused product. Thus, a likelihood of irreparable
    harm cannot be shown if sales would be lost re-
    gardless of the infringing conduct.

Apple I, 678 F.3d at 1324. In other words, it may very
well be that the accused product would sell almost as well
without incorporating the patented feature. And in that
case, even if the competitive injury that results from
selling the accused device is substantial, the harm that
flows from the alleged infringement (the only harm that
should count) is not. Thus, the causal nexus inquiry is
indeed part of the irreparable harm calculus: it informs
whether the patentee’s allegations of irreparable harm
are pertinent to the injunctive relief analysis, or whether
the patentee seeks to leverage its patent for competitive
gain beyond that which the inventive contribution and
value of the patent warrant.

    It only follows that the causal nexus analysis is not a
true or false inquiry. The relevant question is not
APPLE INC   v. SAMSUNG ELECTRONICS CO                      8


whether there is some causal relationship between the
asserted injury and the infringing conduct, but to what
extent the harm resulting from selling the accused prod-
uct can be ascribed to the infringement. It is not enough
for the patentee to establish some insubstantial connec-
tion between the alleged harm and the infringement and
check the causal nexus requirement off the list. The
patentee must rather show that the infringing feature
drives consumer demand for the accused product. Id.
Only viewed through the prism of the causal nexus analy-
sis will the irreparable harm allegations reflect a realistic
sense of what the patentee has at stake.

     Here, Apple’s evidence of causal nexus is limited. Ap-
ple has presented no evidence that directly ties consumer
demand for the Galaxy Nexus to its allegedly infringing
feature. Apple rather makes a case for nexus circumstan-
tially, based on the popularity of an iPhone 4S application
called Siri. Advertised by Apple as an “intelligent per-
sonal assistant,” Siri enables iPhone 4S users to speak
their commands to the phone in a natural and conversa-
tional tone. There is no dispute that this highly popular
feature is a significant source of consumer demand for the
iPhone 4S. There is also no dispute, however, that the
Galaxy Nexus does not have a feature equivalent to Siri.
Apple nonetheless argues that establishing a causal
nexus here is only a matter of connecting the dots. It
points to evidence showing that the functionality of Siri
depends in part on unified search, and that consumers
often use Siri in ways that include looking for informa-
tion. Apple further asserts that the unified search feature
in Siri is the one disclosed in the ’604 patent, and that the
claimed search feature is more comprehensive than the
prior art. Thus, Apple appears to suggest that consumers
must be at least in part attracted to the Galaxy Nexus
9                       APPLE INC   v. SAMSUNG ELECTRONICS CO


because it too incorporates the unified search feature
disclosed in the ’604 patent.

    The district court agreed with Apple’s theory and
found that a sufficient showing of a causal nexus had
been made. To begin with, the district court correctly
observed that our case law does not present much guid-
ance on how the causal nexus test should be applied.
Quite appropriately, before analyzing the evidence, the
district court first articulated the legal framework that it
deemed applicable. It stated that “the requisite causal
nexus . . . can be established by showing either that the
patented feature is an affirmative driver of consumer
demand, or that [its] absence would suppress consumer
demand.” Apple, Inc. v. Samsung Electronics Co., __
F. Supp. 2d __, 2012 WL 2572037, *57 (N.D. Cal. 2012).
The district court also recited Apple’s argument that a
causal nexus may be established by showing that remov-
ing the patented features will diminish the value or
substantially interfere with the functionality of the ac-
cused device. Id. at *54. In determining that Apple’s
evidence sufficiently satisfied these articulations of the
causal nexus inquiry, the district court relied on Apple’s
survey evidence regarding the popularity of Siri and the
importance of search to its functionality and consumer
demand. Id. at *55-56. It also took note of the deposition
testimony of Apple’s expert witness, who stated:

    [A] lot of Siri's value comes from its comprehen-
    siveness and . . . the claimed features of the ’604
    are important to achieving that comprehensive-
    ness. So there may well be other aspects of Siri
    such as its ability to do speaker independent
    speech recognition that's very important or handle
    noisy microphones, but . . . I think comprehen-
    siveness is very . . . important to the . . . success of
APPLE INC   v. SAMSUNG ELECTRONICS CO                      10


    it as an interface and the ’604 patented features
    are very important to that comprehensiveness.

Id. Based on that evidence, the district court agreed with
Apple that “Siri is core to the functioning and sales of the
iPhone not just because it hears requests, but because it
delivers search results.” Id. at 56 (citation omitted).
Because “the ’604 Patented feature is core to Siri’s func-
tionality,” the district court reasoned, it is also “a but-for
driver of demand.” Id.

    We hold that the district court abused its discretion.
To begin with, to the extent the district court endorsed
Apple’s articulation of the causal nexus test, it erred as a
matter of law. The causal nexus requirement is not
satisfied simply because removing an allegedly infringing
component would leave a particular feature, application,
or device less valued or inoperable. A laptop computer,
for example, will not work (or work long enough) without
a battery, cooling fan, or even the screws that may hold
its frame together, and its value would be accordingly
depreciated should those components be removed. That
does not mean, however, that every such component is
“core” to the operation of the machine, let alone that each
component is the driver of consumer demand. To estab-
lish a sufficiently strong causal nexus, Apple must show
that consumers buy the Galaxy Nexus because it is
equipped with the apparatus claimed in the ’604 patent—
not because it can search in general, and not even because
it has unified search. 2

    2   During oral argument, counsel for Apple stated
that nothing in the record shows that unified search may
be implemented in a smartphone without infringing the
’604 patent. There is no such finding in the district
court’s opinion, however, and we have no occasion to
assess Apple’s assertion in the first instance on appeal.
11                     APPLE INC   v. SAMSUNG ELECTRONICS CO


    The district court made no such determination. At
best, the district court’s findings indicate that some
consumers who buy the iPhone 4S like Siri because,
among other things, its search results are comprehensive.
That does not sufficiently suggest, however, that consum-
ers would buy the Galaxy Nexus because of its improved
comprehensiveness in search. More specifically, that an
application may sell in part because it incorporates a
feature does not necessarily mean that the feature would
drive sales if sold by itself. To the contrary, here, the only
pertinent evidence—Apple’s own survey evidence—shows
that unified search is not one of the top five reasons
consumers select Android smartphones. In this light, the
causal link between the alleged infringement and con-
sumer demand for the Galaxy Nexus is too tenuous to
support a finding of irreparable harm.

    The district court cited three documents in support of
its nexus finding, but they do not sufficiently show that
the patented feature drives consumer demand. The first
is an Android developer’s guide that states “[unified]
[s]earch is a core user feature on Android.” J.A. 1555.
This document is merely intended to inform software-
developers of the usefulness of Android’s search capabili-
ties in programming. That says too little about what
draws consumers to the Galaxy Nexus. The other two
documents are articles published in Internet blogs more
than two years before the Galaxy Nexus even entered the
market. In one, entitled “Google and Android Search Just
Became Awesome,” one blogger predicts that the QSB
“could help [Android phones] win new customers, even
ones with iPhones.” J.A. 1557-58. That statement by
itself at best reflects an individual belief that the QSB’s

Nor do we address which party should have the burden of
proof in this regard.
APPLE INC   v. SAMSUNG ELECTRONICS CO                   12


unified search feature is important to Android consumers.
That does not suffice to establish a causal nexus. And,
even this inference may read too much into the document
because the author does not base his prediction on Sam-
sung’s incorporation of a particular iPhone 4S feature into
an Android phone. Rather, the author appears to believe
that the allegedly infringing version of the QSB is indeed
a superior search application compared to iPhones’ search
functionality. 3 The third and last document is an article
published in a blog that contains “news and notes from
the Google Mobile team.” J.A. 1621. The article simply
explains and praises Android’s QSB feature but says
nothing about consumer demand.

    This record does not permit the inference that the al-
legedly infringing features of the Galaxy Nexus drive
consumer demand. There is therefore no need for us to
review the district court’s assessment of Apple’s allega-
tions of irreparable harm. Regardless of the extent to
which Apple may be injured by the sales of the Galaxy
Nexus, there is not a sufficient showing that the harm
flows from Samsung’s alleged infringement. Thus, the
district court abused its discretion in determining that
the irreparable harm factor counsels in favor of entering
an injunction.

                  II. Likelihood of Success

    Having held that the district court’s irreparable harm
determination was an abuse of discretion, we would
ordinarily refrain from addressing other issues. Here,
however, it is in the interest of judicial economy that we
    3  Interestingly, this article refers to the unified
search functionality of the iPhone 3, which preceded the
iPhone 4S and is not equipped with Siri.
13                     APPLE INC   v. SAMSUNG ELECTRONICS CO


address a limited aspect of the district court’s likelihood of
success analysis that may become important on remand—
claim construction. See Aspex Eyewear, Inc. v. Marchon
Eyewear, Inc., 672 F.3d 1335, 1346-47 (Fed. Cir. 2012)
(addressing the district court’s claim construction in the
interest of judicial economy); Advanced Software Design
Corp. v. Fiserv, Inc., 641 F.3d 1368, 1378 (Fed. Cir. 2011)
(addressing claim construction because the “issue may
become important during the proceedings on remand”
even though it did not form the basis of the district court’s
decision).

    The parties’ main dispute concerning the likelihood of
success of Apple’s infringement claim turns on the mean-
ing of a key limitation in claim 6, which recites “a plural-
ity of modules . . . wherein . . . each heuristic module
corresponds to a respective area of search and employs a
different, predetermined heuristic algorithm.”          Apple
argued to the district court that this limitation is satisfied
as long as the QSB contains at least two modules that
employ different heuristic algorithms, even if there re-
main other heuristic modules whose heuristic algorithm
is not unique. And, Apple argued that this limitation is in
fact satisfied because the QSB contains three heuristic
modules that are assigned a predetermined search area
and employ different heuristic algorithms (each compared
to the other two). Apple identified these three modules as
(1) Google, which searches the Internet; (2) Browser,
which searches the Internet browsing history; and (3)
People, which searches the user’s contacts list. 4 Samsung
counter-argued that the key limitation of claim 6 requires
that every heuristic module within the accused device use

     4  To avoid confusion, all instances of “Google” refer
to the QSB’s search module. We refer to the company as
“Google, Inc.”
APPLE INC   v. SAMSUNG ELECTRONICS CO                    14


a unique heuristic algorithm. It also pointed out that the
QSB contains other search modules besides the three that
formed the basis of Apple’s infringement argument.
Because Apple had only identified three of the QSB’s
modules, and there is no indication that the heuristic
algorithms employed by the remaining modules are also
unique, Samsung argued that Apple could not establish a
likelihood of success.

    The district court concluded that Apple had the better
argument. It determined—and indeed the parties seem to
have agreed—that under this court’s case law, the term
“plurality” means “at least two,” or “simply the state of
being plural.” Apple, __ F. Supp. 2d at __, 2012 WL
2572037, at *8 (citing ResQNet.com, Inc. v. Lansa, Inc.,
346 F.3d 1374, 1382 (Fed. Cir. 2003); York Prods., Inc. v.
Cent. Tractor Farm & Family Ctr., 99 F.3d 1568, 1575
(Fed. Cir. 1996)). It then reasoned:

   Claim 6 imposes a further limitation on the “plu-
   rality of heuristic modules,” requiring that “each
   heuristic module . . . employs a different, prede-
   termined heuristic algorithm.” Thus, the claim
   language supports Apple’s argument that the
   “each” requirement modifies “plurality of heuristic
   modules.” Consistent with Federal Circuit prece-
   dent, “each” of “a plurality of heuristic modules”
   means “each of at least two modules,” not “each of
   every module.” See ResQNet, 346 F.3d at 1382
   (construing “each of a plurality of fields” to mean
   “each of at least two fields,” not “every field”).

Apple, __ F. Supp. 2d at __, 2012 WL 2572037, at *8.
Turning next to Apple’s factual allegations, the district
court rejected Apple’s contention that Google uses heuris-
tics at all. Nonetheless, it determined that the QSB is
15                    APPLE INC   v. SAMSUNG ELECTRONICS CO


still likely to infringe because it contains at least two
modules (Browser and People) that use different heuristic
algorithms.

     We hold that the district court’s determination that
“each” modifies “plurality of heuristic modules” is errone-
ous because it contravenes the plain terms of the claim.
The word “each” appears not before “plurality of mod-
ules,” but inside the “wherein” clause and before the
phrase “heuristic modules.” The district court drew
support for its construction from ResQNet. Apple, __
F. Supp. 2d at __, 2012 WL 2572037, at *8. But ResQNet
in fact counsels the opposite conclusion. That case in-
volved two different claims, one of which recited “each
field,” the other one “each of a plurality of fields.”
ResQNet, 346 F.3d at 1377. We thought “[t]his difference
is significant” and thus construed the two claims sepa-
rately, holding that the first claim meant “all fields,” the
latter “at least two, but not all.” Id. at 1382. Here, the
district court eliminated the very distinction that we
deemed material in ResQNet by plucking “each” from
where it appears and planting it before the phrase “plu-
rality of modules.” That was error, and Apple’s reliance
on ResQNet based on the assertion that it “involv[ed]
almost identical claim language” is—at best—incorrect.
Appellee’s Br. 46.

    Although Apple defends the district court’s finding
that “each” modifies “plurality of modules,” it also seems
to offer a competing construction. The argument is that
claim 6 requires “a plurality” (just one) in which every
module has a different heuristic algorithm (compared to
the other modules within that plurality). Accordingly, as
long as there is one such “one plurality”—i.e., at least two
modules with different heuristic algorithms—the key
limitation is satisfied. As to any remaining modules,
APPLE INC   v. SAMSUNG ELECTRONICS CO                    16


Apple points out that claim 6 uses the open-ended term
“comprising” in listing the limitations and concludes that
the addition of other modules does not defeat a showing of
infringement. In sum, since Browser and People are two
modules with different heuristics, Apple contends that the
disputed limitation is met, no matter what other modules
and heuristic algorithms the QSB may include.

    We disagree. Apple’s argument essentially urges us
to hold that “plurality” refers not to all but a subset of
modules. As we pointed out, however, the district court
has construed “plurality” to mean “at least two,” without
any indication that the term refers to a hand-picked
selection of a larger set. Nor do the parties seem to
disagree with that construction, at least at this stage.
Accordingly, despite the use of “comprising,” claim 6 is not
amenable to the addition of other modules that do not use
different heuristic algorithms because such addition
would impermissibly wipe out the express limitation that
requires every module to have a unique heuristic algo-
rithm.

     In that light, the specification of the ’604 patent is
also not helpful to Apple. The district court correctly
noted that in one instance, the specification provides that
modules are “associated” with heuristic algorithms, ’604
patent col.4 l.13, whereas in another it plainly states that
“[t]he heuristics of each plug-in module is different.” Id.
at col.5 ll.13-14. According to the district court, the
difference in the choice of words shows that using differ-
ent heuristic modules is only an option, not a limitation,
in the claimed invention. We are not convinced that the
distinction between “associated” and “different” is as
strongly suggestive as the district court found and com-
pels us to broaden the claim language beyond what its
plain reading allows.
17                     APPLE INC   v. SAMSUNG ELECTRONICS CO


    Finally, the prosecution history of the ’604 patent also
counsels against the district court’s proposed construc-
tion. In three sentences, Apple distinguished its inven-
tion from a prior art reference, referred to as “Andreoli”:

     [A]s described herein, Andreoli teaches that the
     processor can use the solution to a constraint sat-
     isfaction algorithm to formulate a search request
     and employ any appropriate combination of local
     and remote search operations. Andreoli does not
     describe, however, that each of the local and re-
     mote search operations employs a different heuris-
     tic algorithm to search an associated relevant
     area of search for information that corresponds to
     the search request, in accordance with amended
     claim 1 (emphasis added). That is, the algorithms
     described in Andreoli and referenced by the Office
     go to the formation of the search request and not
     to how the local and remote search operations
     employed by the processor perform a search of the
     repositories on the network.

J.A. 1403 (emphasis added and citation omitted). The
second sentence in this passage strongly suggests that
every module within the claimed apparatus must use a
different heuristic algorithm. The district court found
that the rest of the passage gives context to the second
sentence in a way that favors Apple. Apple accordingly
argues that one can glean from the first sentence that the
patent prosecutor distinguished Andreoli because it used
a “constraint satisfaction algorithm,” not heuristics. We
disagree. If Apple intended to distinguish Andreoli based
on its algorithm type, then why did it not stop after the
first sentence? Apple in effect invites us to hold that
merely because one could have theoretically distinguished
Andreoli based on its search algorithm, the prosecutor did
APPLE INC   v. SAMSUNG ELECTRONICS CO                    18


not actually limit the claim any further. Apple, however,
has distinguished Andreoli not just because the apparatus
uses heuristics, but also because it employs different
heuristic algorithms in different search areas. Thus, the
prosecution history similarly does not help Apple show
that it is likely to succeed in its infringement claim. 5

                        CONCLUSION

    We hold that the district court abused its discretion in
enjoining the sales of the Galaxy Nexus.

                REVERSED AND REMANDED




   5    Samsung also argues that People and Browser do
not alone infringe claim 6 because the preamble of claim 6
requires that the apparatus search a network, and yet
these two modules only perform local searches. On this
record, we do not see error in the district court’s determi-
nation, however, that the preamble of claim 6 is non-
limiting. Thus, we reject Samsung’s alternative argu-
ment.